Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, 10, 15, 16, 18-20, 22, & 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al (PGPub 2010/0253941)(Brady).
Regarding Claims 1 & 22, Brady discloses a spectral imager, comprising: 
a mask comprising a plurality of apertures (204, figs. 2B & 6) and positioned to receive light from an object of interest (102); 
a first lenslet array (606) positioned to receive light that passes through the plurality of apertures, each lenslet of the first lenslet array positioned to receive light 
a dispersive optical element (412-2) positioned to receive the collimated light from each lenslet of the first lenslet array and to produce light having a plurality of spectrally separated components; and 
a second lenslet array (608) positioned to receive the light having the plurality of spectrally separated components and to focus each of the spectrally separated components onto an image plane.
The method claim 22 parallels the structure of the apparatus claim 1 and is thus also met by the disclosure. 
Regarding Claim 4, Brady discloses the aforementioned. Further, Brady discloses wherein the mask is positioned at a focal plane (402) of the first lenslet array.

Regarding Claim 7, Brady discloses the aforementioned. Further, Brady discloses wherein the dispersive optical element comprises a diffraction grating (Paragraph 72).
Regarding Claim 9, Brady discloses the aforementioned. Further, Brady discloses including a sensor (114) positioned at the image plane (116) to receive the spectrally separated components.
Regarding Claims 10 & 24, Brady discloses the aforementioned. Further, Brady discloses wherein the sensor includes a plurality of pixels (Paragraph 57, fig. 2C), and Paragraph 73).
Regarding Claim 15, Brady discloses the aforementioned. Further, Brady discloses wherein the first lenslet array and the dispersive optical element form a single element (604).
Regarding Claim 16, Brady discloses the aforementioned. Further, Brady discloses wherein the dispersive optical element and second lenslet array form a single element (604).
	Regarding Claims 18 & 25, Brady discloses the aforementioned. Further, Brady discloses wherein the dispersive optical element is configured to produce the light having a plurality of spectrally separated components that form a contiguous band of wavelengths. This is the inherent definition of how diffraction gratings work. 
Regarding Claim 19, Brady discloses the aforementioned. Further, the limitation, “wherein the spectral imaging system is a hyperspectral imaging system,” fails to provide any structural scope beyond naming what the already disclosed structure shows.  Further, the imager as disclosed produces a spatio-spectral datacube (abstract) which is the function of a hyperspectral imager thus the limitation is met. 
Regarding Claim 20, Brady discloses the aforementioned. Further, the limitation, “wherein the spectral imaging system is configured as a snapshot imaging system,” fails to provide any structural scope beyond naming what the already disclosed structure shows. Further, the art is titled, “Coded Aperture Snapshot Spectral Imager” thus the limitation is met.
Claim 26, Brady discloses the aforementioned. Further, Brady discloses processing information obtained from the sensor device indicative of detection of the spectrally separated components to determine a characteristic of the object (Paragraph 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, 11-14, 17, 21, 23& 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Bodkin et al (PGPub 2006/0072109)(Bodkin).
	Regarding Claim 2, Brady discloses the aforementioned but fails to explicitly disclose wherein each of the plurality of apertures is a pinhole configured to spatially sample the light that is received from the object of interest;
	However, Bodkin teaches a hyperspectral imager that uses a pinhole array (1102, fig. 11) to divide the light into multiple channels;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady with wherein each of the plurality of apertures is a pinhole configured to spatially sample the light that is received from the object of interest because it is a relatively simple and cheap way to spatially reimage the light into multiple channels. 
Regarding Claim 3, Brady as modified by Bodkin discloses the aforementioned but fails to explicitly disclose wherein a diameter of each pinhole is in a range 5 to 10 pm;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with wherein a diameter of each pinhole is in a range 5 to 10 pm because the size of the pinholes depends on the wavelength range that is being examined and one of ordinary skill in the art would know to choose pinholes of appropriate size. 
Regarding Claim 8, Brady as modified by Bodkin discloses the aforementioned but fails to explicitly disclose wherein the dispersive optical element comprises an array of prisms;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with wherein the dispersive optical element comprises an array of prisms because an array of prisms is functionally equivalent to the disclosed diffraction grating and would be chosen based upon such factors as availability of parts and cost. 
Regarding Claim 11, Brady as modified by Bodkin discloses the aforementioned but fails to explicitly disclose a telecentric lens positioned to receive light from the object of interest and to produce an image plane of the telecentric lens at the mask;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 

Regarding Claim 12, Brady as modified by Bodkin discloses the aforementioned but fails to explicitly disclose a thickness of the spectral imaging system including the mask, the first lenslet array, the dispersive optical element and the second lenslet array along an optical axis of the spectral imaging system is less than 10 mm;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art.
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with a thickness of the spectral imaging system including the mask, the first lenslet array, the dispersive optical element and the second lenslet array along an optical axis of the spectral imaging system is less than 10 mm because it is generally recognized in the art the size of the optics is trivial to modify for one of ordinary skill in the art and one would want to make them as small as possible to reduce material costs, weight, and meet packaging size limits. Further, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
Regarding Claim 13, Brady as modified by Bodkin discloses the aforementioned. Further, Brady shows in fig. 6 wherein a number of lenslets in the first lenslet array, a number of lenslets in the second lenslet array are equal to one another but fails to explicitly disclose the number of apertures in the mask are all equal to the number of lenslets;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with the number of apertures in the mask are all equal to the number of lenslets because this is a trivial modification that would be easily achieved by one of ordinary skill that would offer a simpler image that is faster to process. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claims 14 & 17, Brady as modified by Bodkin discloses the aforementioned but fails to explicitly disclose wherein the mask and the first lenslet array form a single element; and wherein the mask, the first lenslet array, the dispersive optical element and the second lenslet array form a single element, comprising the mask on a first surface of the single element, the second lenslet array on a second 
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with wherein the mask and the first lenslet array form a single element; and wherein the mask, the first lenslet array, the dispersive optical element and the second lenslet array form a single element, comprising the mask on a first surface of the single element, the second lenslet array on a second surface of the single element, and the first lenslet array and the dispersive optical element positioned internal to the single element because the integration of parts into a single unit is recognized in the art as trivial and would provide advantages such as increased optical alignment stability and increased durability in a device. Further, it has been recognized that integrating different parts would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 
Regarding Claims 21 & 23, Brady discloses the aforementioned. Further, Brady discloses Spectral imaging is a technique for generating a spatial map of the wavelength variations of light from a scene. It has found use in many applications, such as environmental sensing, military and civilian surveillance, homeland security, military target discrimination, astrophysics, metrology, and biomedical imaging. The limitation, “wherein the object of interest is in a gaseous form,” though it not explicitly disclosed;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady with wherein the object of interest is in a gaseous form because in some applications it would be common sense that at least part of the object of interest would be in gaseous form and thus needing to be sensed.
Regarding Claim 27, Brady as modified by Bodkin discloses the aforementioned. Further, Brady does disclose determining the spatio-spectral information for a scene (Paragraph 46) but fails to explicitly disclose wherein the characteristic of the object includes a composition of the object;
 However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Brady as modified by Bodkin with wherein the characteristic of the object includes a composition of the object because determining the composition of an object from the spectral signature is very well known in spectroscopy and provides useful information for analysis of an object. 
Allowable Subject Matter
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 6 is allowable based upon its dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Jonathon Cook
AU:2886
March 24, 2021




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886